Citation Nr: 1644549	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-41 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disability to include as secondary to service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claim currently resides with the RO in Chicago, Illinois.  

In May 2014 the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of that hearing is of record.

When the case was previously before the Board in November 2014 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The November 2014 remand instructed the RO/AMC to afford the Veteran a VA examination in order to determine whether any current dental disability is at least as likely as not caused or aggravated by his GERD.  The Veteran underwent a VA examination in January 2015.  The report of that examination notes that the Veteran has loss of teeth.  The examiner opined while loss of teeth can be accompanied by dental problems caused by acid erosion, it is possible to maintain a clean oral cavity through the regular practice of good, effective oral hygiene.  Consequently, it is more likely than not that the Veteran's missing teeth are simply the result of poor oral hygiene practices.  

Unfortunately, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's loss of teeth is aggravated by his GERD.  Therefore, the AOJ did not accomplish the objectives set forth in the November 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to obtain an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the January 2015 Dental and Oral Conditions VA examiner, if available, and request that the examiner review the claims file and provide the following addendum opinion:

It is at least as likely as not that the Veteran's dental disability (diagnosed as loss of teeth at the January 2015 VA examination) is aggravated (permanently worsened beyond normal progression) by the service-connected GERD?

A detailed rationale for all opinions must be provided.

If the January 2015 VA examiner is unavailable, the above requested opinion should be provided by another qualified VA examiner.  If the new VA examiner determines that additional VA examination is necessary in order to provide the requested opinion, then a new VA examination should be scheduled.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




